DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         RICKY PORTALATIN,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-965

                              [June 21, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case Nos. 10-13554 CF10A, 10-16952 CF10A and 11-3922
CF10A.

  Ricky Portalatin, Arcadia, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *            *        *

  Not final until disposition of timely filed motion for rehearing.